Title: Abigail Adams 2d to John Quincy Adams, 18 October 1785
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      N 8.
      Grosvenor Sqr. October 148th 1785
     
     Mr. James Jarvis called upon us yesterday but we were not at home. To day he wrote to Pappa to let him know that he should sail next week for New York, and would take any Letters from this family. Altho I wrote Last week by Capt. Calliham I will not permit this opportunity to escape me. Mamma tells me She is sure I cannot find anything to say, as I have written so largly so lately, but Calliham who has lain at Deal since Wedensday, waiting for a Wind, may continue there these three weeks and my Letter may be very old before it reaches you. I have not yet the pleasure to acknowledge the receipt of Letters from you since your arrival in Boston but we are eagerly expecting this happiness soon, two Vessells are expected one dayly. And if you do not write wo be to you.—I shall in future write by the English packet to New York. They have in general very fine passages, the September packet arrived last week in 28 days, and the august had less than thirty. Opportunities do not often present to Boston and besides, I have no inclination to have my Letters taken by those Barbarians, as we fear there is danger. I wrote you in my Last by Calliham, No. 7, that it was thought absolutely necessary that some Person should be procured to go with Lamb, to Algiers and a Person in whom the most perfect Confidence could be placed, some body who would have an eye over him and if he should go astray inform your Father. Mr. Lamb being an utter stranger to Both your father and Mr. Jefferson and his appearance not being much in his favour, and the delay he had made was so much against his judgment or penetration. If Charles had not have sailed by a week so soon as he did, he would have been the proper Person for he was desirious of going with Mr. Barclay, and whether fortunately or unfortunately I know not, but he had sailed two days before your father heard of Lambs arrival. All the young Americans in Paris an London were thought of, and the choice fixd upon Mr. Randall our friend. He was applied to, and upon consideration agreed to go. He had first one matter to adjust—what think you was it—it seems his visit to this Country was to renew an attachment early formed with a young Lady Miss M. White whose family Left America during the War. He was soon to have been Married to her, and to have gone out to America, but the cause of humanity the Interest of his Country and the happiness of very many individuals being engaged and under these particular circumstances depending in some measure upon him he hessitated not to go, and on fryday the 7th. of October sett of with Colln. Franks for Paris. The Whole matter is kept secret here, for the present, because it is thought that their success will in some measure depend upon its not being made known here, as the interst or influence of this Country may be employed to frustrate their designs. They have such a strong affection for America here, that their good offices would be employed I suppose to do us as much ill as possible.
     
     
      Tuesday August October the 4th
     
     We had a large company to dine. Mr. and Mrs. Johnson, Mr. Ridley Mr. and Mrs. Hay Mr. and Mrs. Jebb, Dr. Bancroft Mr. Joy. Mrs. Joy was invited but was prevented comeing by indisposition. Mrs. Smith from Carrolina and Mr. Hamilton and his pretty neice, who is really a sweet Girl. I intend to be better acquainted with her, her manners are delicate sprightly affable and agreeable. She is yet very young only fifteen. Her Uncle appears to have for her the affection of a Parent and treats her in every respect as his own Daughter. Most of the Company you know, and you may know that there is very little to say about them.
      
     
      Wedensday 5th
     
     We went to the Play, through the Courtesy of Mr. Hamilton who had taken a Box, and gave us an opportunity to have seats. The Play was the West Indian by their Majestys Command, and who were present with the Princess Royal and Augusta. The Celebrated Mrs. Abington played the part of Mis Rusport and it was to be sure most wretchedly performed. Stiff aukord insensible and unfeeling, void of that engaging delicacy which the character merrited, was this Paragon of Perfection. She is fifty years oold and no one would have thought her more than twenty from her appearance.
     
     
      Fryday 7th
     
     Mr. Randall set off with Colln. F—— for Paris. Mr. Jennings dined with us—you know him.
     Anecdote. A Member of Parliament meeting at Stockdales and conversing about American affairs which Led him to speak of your father said I hear Mr. Adams gives good dinners. I dare say he does answerd Stockdale and would willingly give you a dinner if you will visit him. Ah said the Gentleman I am glad to hear it for I thought they were starving like the rest of his Country men.
     Query. Would it not be for the reputation of America were Congress to give their Ministers a salary sufficient to support himself and family, without putting it in the Power of these People to make such assertions, as these—“Mr. Adams lives away now but he is distressed to know what he shall do next year.” Dont you think they are very kind to interest themselvs to much in our behalf.
     
     
      Sunday 9th
     
     Mr. Duker secretary of Legation to the Baron de Lynden dined with us en famile. He has been in America as secretary to Mr. Van Berkell and speaks English very well. I asked him about Miss Van Berkel who is in America. He has hears She speaks French and is a very worthy agreeable young Lady—this to confute the assertion of a certain Gentleman.
     
     
      Monday 10th
     
     Your father received Letters this Morning from New York. I was disappointed in not hearing from you. I think you should have left Letters to have been forwarded. Pappa decides as usual that our continuance in Europe will be no longer than the Spring. Je suis Content. If I had not heard him say so ever since we have been here I should think more of it, tho perhaps he had never before the same reasons to found his opinion upon. We know that it depends upon the measures adopted by this Country. Politicians say that it is their interest to act such a part towards America as should make us mutual friends. Should their conduct be such as to induce Pappa to return in the Spring I confess I should fear the consequences as distructive to our Present tranquility, tho I do not pretend to understand Politicks.
     
     
      Tuesday 11th
     
     Your Fathers friends the Abbées Arnoux and Challut introduced to us a Mr. Pointsa, a French sculptor who has resided five and twenty years in Italy. He dined with us to day, and appeard un homme a d’Esprit, and possessed of a great share of knowledge which rendered his conversation very interesting and agreeable. There is so strong a Principle in the Mind of addapting itself to whatever situation in which it may be placed by Chance necessity or choice as to produce a strong partiallity to whatever spot it may we may have chanced to reside for a long time. This Gentleman was one instance more to confirm me in this sentiment. From having lived 25 years in Italy he thought it superior to every other Country in the World. Perhaps it may be.
     I inquired after Mademoisell Lucilla, and this Gentleman tells me she is going to be Married, to the Young Gentleman who lived with the Farmer General, and who dined with us there. I dont recollect his Name. He has neither family nor Fortune, but merit. And the Farmer General will it is probable Leave all his fortune or the greatest part of it to this young Lady who proves to be instead of an Enfant trouva his own Natural Daughter. This Gentleman told us he knew her Mother. He added that she might have married a Man of Fortune un grand seigneur but preferd this gentleman. I hope if affection is the Motive of choice She will not follow the example of many of her Countrymen, nor he of his.
     
     
      Saturday october 15
     
     The affair of Capt. Stanhope has been received here the Last week, and has been related in the papers with as much falshood as in a very false point of veiw. It is represented that Capt. Stanhope was insulted from appearing in the Streets with his uniform. Pappa has a full true account of the matter from Boston and orders from Congress, to represent it to the Ministry here. It is rather unfortunate as it will unavoidably create parties. He is son to a Gentleman who is Usher to the Queen, but his Character is that of a not very fair. He applied for some promotion not long since and was refused. General How said he did not know why a young mans indiscretion should plead in his favour. The Papers said to Day that He treated American Prisners in a cruel manner during the War. Every one who hears Jesse Dunbars story seem to regret that he did not have an opportunity to give Capt. S—— one blow.
    